Citation Nr: 1816906	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Eligibility to Post-9/11 GI Bill (Chapter 33) education benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with active duty for training from July 2006 to March 2007 and active duty from June 2007 to September 2009.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY. Jurisdiction for the case has been transferred to the RO in Boston, Massachusetts.


FINDINGS OF FACT

The Veteran was ordered to a medical hold during his June 2, 2007 to September 30, 2009 and his service during this period does not qualify him for educational benefits.

CONCLUSION OF LAW

The criteria for entitlement to educational benefits under Chapter 33 of Title 38 of the United States Code have not been met. 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to educational benefits under the Post 9/11 G.I. Bill. In a correspondence to the VA, he endorsed that while assigned to the Warrior Transition Unit at West Point, New York, information pertaining to his service was not entered into the database. He noted that his orders qualify him for Title 10 educational benefits for 2 years. 

In January 2011, the Veteran filed VA Form 22-1990 to apply for Post-9/11 GI Bill (Chapter 33) educational benefits in lieu of the Montgomery GI Bill.

The Veteran's DD-214 lists service in the United States Army National Guard from June 2, 2007 to September 30, 2009. The character of discharge was classified as "honorable" and the reason for separation was listed as "disability."

Review of the Veteran's military personnel files indicates that he received orders from June 13, 2007 to December 8, 2007 under Title 10 U.S.C.S. 12301(h). In March 2011, the Army National Guard confirmed that the Veteran's orders from June 13, 2007 to December 8, 2007 were considered a "medical hold" under Title 10 § 12301(h). It was determined that the Veteran had no qualifying service for Chapter 33 education benefits. In March 2014, the Army National Guard confirmed that the Veteran had no qualifying service for Chapter 33 since he was on "medical hold" pursuant to Title 10 U.S.C. 12301(h) for the period from June 2, 2007 to September 30, 2009.

Under C.F.R. § 21.9520 (2017), an individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on qualifying active duty after September 10, 2011. The Veteran's service must be considered active duty and he must serve a minimum of 90 aggregate days excluding entry level and skill training. C.F.R. § 21.9520(a) (2017).

10 USCS § 12301 discusses reserve components generally. 10 USCS § 12301 (h), concerning "medical holds" is as follows:

(1) When authorized by the Secretary of Defense, the Secretary of a military department may, with the consent of the member, order a member of a reserve component to active duty (A) to receive authorized medical care; (B) to be medically evaluated for disability or other purposes; or (C) to complete a required Department of Defense health care study, which may include an associated medical evaluation of the member.

(2) A member ordered to active duty under this subsection may, with the member's consent, be retained on active duty, if the Secretary concerned considers it appropriate, for medical treatment for a condition associated with the study or evaluation, if that treatment of the member is otherwise authorized by law.

(3) A member of the Army National Guard of the United States or the Air National Guard of the United States may be ordered to active duty under this subsection only with the consent of the Governor or other appropriate authority of the State concerned.

The Board finds that the Veteran's service does not qualify him for educational benefits under C.F.R. § 21.9520 (2017). Periods of service while under 10 U.S.C. §12301(h) are considered a "medical hold" and do not qualify as service for Post 9/11 GI Bill educational benefits. VA confirmed through its correspondence with the Army National Guard that the Veteran's orders were considered a "medical hold" pursuant to Title 10 U.S.C. 12301(h) for the period from June 2, 2007 to September 30, 2009. As such, he is not eligible for educational benefits as part of the Post-9/11 GI Bill.


ORDER

Eligibility to Post-9/11 GI Bill (Chapter 33) education benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


